Citation Nr: 0511310	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  04-20 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $4,974.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran had active service from January 1952 to November 
1953.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2002 decision of 
the RO's Committee on Waivers and Compromises (COWC) which 
denied the veteran's request for waiver of recovery of 
overpayment of nonservice-connected pension benefits in the 
amount of $4,974.  

The June 2002 decision was issued by the COWC for the RO in 
New York, New York.  In December 2002, the veteran's claims 
file was transferred to the RO at St. Petersburg, Florida, 
based upon his change in residence.  

In March 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  


FINDINGS OF FACT

1.  The veteran was awarded VA nonservice-connected pension 
benefits beginning in August 1985 based on his having no 
countable annual income.  At that time, and on multiple 
subsequent occasions, he was informed that the amount of his 
pension benefits depended on his income, that he had a duty 
to promptly report income changes so that his pension 
benefits could be adjusted, and that failure to do so would 
result in an overpayment subject to recovery.  

2.  From February 1, 1998 to December 31, 2001, the veteran 
received nonservice-connected pension benefits in an amount 
which reflected his prior report that he had no income, yet 
during this time he actually had unreported income from his 
employment.  The VA subsequently learned of this, and 
retroactively adjusted his nonservice-connected pension 
benefits, resulting in an overpayment debt of $4,974.

3.  The $4,974 nonservice-connected pension benefits 
overpayment resulted from the veteran's failure to timely 
report his earned income, although he was informed he was 
required to do so, and he had an intent to seek unfair 
advantage with knowledge of the likely consequences.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of nonservice-connected 
pension benefits in the amount of $4,974.00 is precluded by 
bad faith on the part of the veteran. 38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
1952 to November 1953.  

In January 1986, the veteran was awarded nonservice-connected 
pension benefits, effective from August 1985.  The award 
letter noted that it was based, in part, on his having 
countable annual income.  Included with the award letter was 
VA Form 21-8768, Disability Pension Award Attachment, which 
further advised the veteran of his rights and 
responsibilities regarding the receipt of VA pension 
benefits.

In March 1987, the RO sent correspondence to the veteran 
indicating that his disability pension award had been amended 
based upon the veteran's recently submitted Eligibility 
Verification Report.  The RO's letter further stated:

Your rate of VA pension is directly 
related to your income from other 
sources.  Your rate of pension must be 
reduced whenever you received income from 
another source.  Therefore, you must 
notify us immediately if you have 
received any income other than that shown 
above or if you receive any additional 
income in the future.  Failure to inform 
the VA promptly of income changes will 
result in creation of an overpayment in 
your account.

Included with the award letter was VA Form 21-8768, 
Disability Pension Award Attachment, which further advised 
the veteran of his rights and responsibilities regarding the 
receipt of VA pension benefits.

In January 1992, the RO sent correspondence to the veteran 
indicating that his disability pension award benefits had 
been amended based upon review of his recently submitted 
Eligibility Verification Report.  The letter stated, "Notify 
us immediately if there is any change in your income or net 
worth and of any changes in your marital status or the number 
of your dependents."

In June 1992, the RO sent correspondence to the veteran 
indicating that his disability pension benefits were being 
reduced based upon a change in unearned 1989 income reported 
by him.  The letter noted that the unearned income received 
by the veteran in 1989 was considered to be one-time income 
and is countable for a period of one year.

In July 1998, the RO sent correspondence to the veteran 
informing him of a proposed reduction of his nonservice-
connected pension benefits, effective in September 1, 1998, 
based upon information received from the Social Security 
Administration that the veteran had started receiving monthly 
social security income.  This notice was re-sent to the 
veteran in September 1998.

In July 2000, the RO informed the veteran that it had 
received information from International Total Services, Inc., 
indicating that he had earned income in the amount of $2,693 
during 1997.  That same month, the veteran submitted a 
statement requesting that this overpayment be repaid in the 
amount of $20 per month.  He also included a W2 statement, 
dated in 1997, noting that he had earned income in the amount 
of $2,693.02.  In October 2000, the veteran was sent notice 
of overpayment in the amount of $2,975.

In February 2001, the RO sent correspondence to the veteran 
informing him that his income had been reviewed to verify his 
entitlement to VA pension benefits.  The letter noted that 
his income for 1998 did not agree with the income he reported 
to the VA for that year.  A Statement of Income for Tax Year 
1998 noted that the veteran had received self employment 
income in the amount of $3,346; income from Western Regional 
OTB Corp. in the amount of $826; and income from Florida 
Gaming Centers, Inc., in the amount of 1,023.

Notification from the RO, dated in December 2002, noted that 
the veteran had received unreported income from other sources 
in the amount of $7,888 from February 1, 1998; in the amount 
of $12,083 from September 1, 1998; and in the amount of 
$6,972 from October 1, 1999.  

In January 2002, the RO sent the veteran a notice of 
overpayment in the amount of $4,974, along with a Notice of 
Rights to Request a Waiver. 

In April 2002, the veteran submitted a request for a waiver 
of the overpayment in the amount of $4,974.  He stated that 
the "overpayment was created because I was having trouble 
making ends meet and I took a job as a security guard.  It 
was ignorance on my part because I did not realized that the 
extra income would effect my pension, mostly because it did 
not effect my Social Security."  He indicated that repaying 
this debt would create a financial hardship for him.  Along 
with his statement, the veteran submitted a VA Form 21-5655, 
Financial Status Report, showing monthly income of $645 and 
total monthly expenses of $700.

In March 2005, a Travel Board hearing was conducted by the 
Board at the RO.  At the hearing, the veteran testified that 
he started working because he was desperate and did not have 
enough money to make ends meet.  He indicated that he did not 
intend to defraud the government at any time.  He reported 
that he was no longer working, that his current monthly 
expenses exceed his current monthly income, and that repaying 
this overpayment would case severe financial hardship.  He 
further testified that his address of record was not properly 
updated by the RO.  Consequently, he did not receive much of 
the mail the RO has sent to him over the years.  At the 
hearing, he submitted additional evidence consisting of his 
bank statements from 1999 through 2002.  He also submitted a 
waiver of RO consideration of this new evidence.

II.  Analysis

The veteran is seeking waiver of recovery of an overpayment 
of nonservice-connected pension benefits in the amount of 
$4,974. 

Initially, the Board notes that the notice and duty-to-assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, are inapplicable 
to cases involving the waiver of recovery of overpayment 
claims.  See Lueras v. Principi, 18 Vet. App. 435 (2004); see 
also Barger v. Principi, 16 Vet. App. 132 (2002).  In regard 
to any pre-VCAA duties to notify and assist, the Board notes 
that the RO has explained to the veteran the bases for denial 
of the claim, and afforded him and his representative 
opportunity to present information and evidence in support of 
the claim.  Significantly, there is no indication that there 
is any existing evidence pertinent to the issue on appeal 
that has not been obtained.  Accordingly, the claim is ready 
to be considered on the merits.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: 1) fraud; 2) 
misrepresentation; or 3) bad faith.  38 U.S.C.A. § 5302.  It 
should be emphasized that only one of the three elements 
(fraud, misrepresentation, or bad faith) need be shown to 
preclude consideration of waiver of recovery of overpayment 
under 38 U.S.C.A. § 5302(c).

If there is no evidence of fraud, misrepresentation or bad 
faith, then a request for a waiver will be adjudicated under 
the standard "equity and good conscience."  38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963(a) and 1.965(a).  In this regard, 
the facts and circumstances in a particular case must be 
weighed carefully.  Different factors will enter into such 
decision, such as the relative fault of the debtor, whether 
there was any unjust enrichment, whether there would be undue 
financial hardship to recover the overpayment, whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized, and whether the debtor 
relinquished a valuable right or changed his or her position 
by reason of having relied upon an erroneous benefit.  38 C. 
F. R. § 1.965(a).  Notwithstanding, evidence of fraud, 
misrepresentation or bad faith must be considered first.

"Bad faith," according to the applicable regulation, 
generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense" and involves 
conduct which "although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and which results in a loss to the Government.  See 38 C.F.R. 
§ 1.965(b)(2).  Misrepresentation of a material fact must be 
more than non-willful or mere inadvertence.  38 C.F.R. § 
1.962(b).  Under 38 C.F.R. § 3.1(aa), fraud means an 
intentional misrepresentation of fact, or the intentional 
failure to disclose pertinent facts, for the purpose of 
obtaining or retaining, or assisting an individual to obtain 
or retain, eligibility for VA benefits, with knowledge that 
the misrepresentation or failure to disclose may result in 
the erroneous award or retention of such benefits.

A person who is receiving a pension must notify VA of any 
material change or expected change in his income or other 
circumstances that would affect his or her entitlement to 
receive, or the rate of, the benefit being paid.  Such notice 
must be furnished when the recipient acquires knowledge that 
he or she will begin to receive additional income.  38 C.F.R. 
§ 3.660.

In this case, a finding that the veteran committed fraud, 
misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in 
equity cases: only if the appellant is free from all taint of 
fraud in connection with her claim for benefits may waiver on 
account of "equity and good conscience" be considered.  See 
Farless v. Derwinski, 2 Vet. App. 555 (1992).

A debtor's conduct in connection with a debt arising from 
participation in VA benefits/services program exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government.  38 C.F.R. § 
1.965(b); See Richards v. Brown, 9 Vet. App. 255, 257 (1996).  
A determination of bad faith is based on the circumstances 
that led to the overpayment, and the actions or omissions 
with respect to reporting the overpayment, as indicated by 
the evidence of record.  See East v. Brown, 8 Vet. App. 34, 
40 (1995).

In this case, the veteran's request for waiver of recovery of 
the overpayment was denied on the basis that he had shown bad 
faith in the creation of the debt, a statutory bar to waiver 
under 38 U.S.C.A. § 5302(c).  See Statement of the Case, 
issued in May 2004.

During the March 2005 Travel Board hearing, the veteran 
testified that he started working because he was desperate 
and did not have enough money to make ends meet.  He 
indicated that he did not intend to defraud the government at 
any time, and did not believe this income would effect his 
pension payments.

After having carefully considered the evidence, the Board 
finds that the veteran's failure to accurately report his 
income (or, in this case, to timely report new income) 
suggests an intent to seek an unfair advantage at the expense 
of the government or, at best, an absence of an honest 
intention to abstain from taking unfair advantage of the 
government by either the veteran or his mother.  Although the 
veteran has testified that he was not aware of his duty to 
inform VA of the additional income he was receiving, the 
evidence of record contains several instances in which he was 
specifically informed of this duty.  Moreover, the record 
shows that his pension payments had previously been adjusted 
on more than one occasion based upon his receipt of 
additional income (Social Security income in 1998; unearned 
income in 1989).

In short, evidence demonstrates that the $4,974 pension 
overpayment resulted from the veteran's failure to timely 
report his income, despite the fact that he had been informed 
that he was required to do so.  His conduct evinces an intent 
to seek unfair advantage with knowledge of the likely 
consequences.  This amounts to bad faith, which is an 
absolute bar to waiver.  When an absolute bar to waiver is 
found, there may be no consideration of general principles of 
equity and good conscience, such as any financial hardship in 
repaying the debt.

In reaching this decision, the Board has fully considered the 
veteran's allegations that the RO failed to properly update 
his address of record.  Specifically, he submitted a 
statement in August 2003 noting that he had lived in 
Rochester, New York, from 1989 to 2002, but that the RO 
continued to send him mail at his former address in Brooklyn, 
New York.  Consequently, he claims he failed to receive many 
of the notices sent by the RO because his former spouse 
neglected to forward his mail to him in a manner, if at all.  

A review of the record reveals that the veteran listed his 
address in Brooklyn, New York, in documents and statements 
submitted in August 1998, October 1998, March 1999, and July 
2000.  In this regard, the first notice from the veteran 
listing a mailing address in Rochester, New York, was the 
waiver request at issue in this appeal, received in April 
2002.  Thereafter, the RO's correspondence was sent to this 
new address until the veteran relocated to Florida.  Thus, 
the Board finds no merit to the veteran's allegation of 
impropriety on the part of the RO.  

The weight of the evidence establishes that there was bad 
faith on the part of the veteran and that this led to the 
overpayment of pension benefits.  Thus, waiver of recovery of 
the overpayment is precluded.  As the preponderance of the 
evidence 


is against the waiver claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Waiver of recovery of an overpayment of nonservice-connected 
pension benefits in the amount of $4,974 is denied. 


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


